IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MICHAEL JASINSKI,                         §
                                              §
        Defendant Below,                      §   No. 353, 2018
        Appellant,                            §
                                              §   Court Below—Superior Court
        v.                                    §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §   Cr. ID No. 0001010220 (N)
                                              §
        Plaintiff Below,                      §
        Appellee.                             §

                             Submitted: October 8, 2018
                             Decided:   December 4, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                           ORDER

       After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, the Court concludes that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned by

the Superior Court in its well-reasoned order dated June 11, 2018. The Superior

Court did not abuse its discretion in denying the appellant’s motion for modification

of his violation of probation sentence. To the extent the appellant claims he did not

violate his probation, he cannot use this appeal to mount an untimely challenge to

his violation of probation.1


1
 See, e.g., Fisher v. State, 2003 WL 1443050, at *2 (Del. Mar. 19, 2003) (holding the appellant’s
challenge to his violation of probation was untimely and he could not use his appeal from the
       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




denial of a motion for reduction of sentence to collaterally attack the merits of his violation of
probation).

                                                2